DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2011/0072297).
Regarding claim 1 and related method claim 9 Huang discloses a  serial NOR memory device (the term NOR in the preamble here does not impart any particular structure to the device since there are no further limitations of the claim regarding the memory architecture), comprising: an input-output circuit (see Figure 3) comprising a transceiver coupled to receive a clock signal  (300, SCLK) on a clock input terminal and a serial input data on serial data input termina (MOSI) , the transceiver further s coupled to transmit serial output data on a serial data output terminal (MISO), wherein the transceiver is configured to receive serial input data on the serial data input terminal using a single data rate mode and is configured to transmit serial output data onto the serial data output terminal using a double data rate mode (see paragraphs 0041—0042).
Regarding claim 4, Huang discloses the serial NOR memory device of claim 1, wherein the serial input data comprises at least a command signal and an address signal and an input data (see paragraph 0041).
Regarding claim 5, Huang discloses the serial NOR memory device of claim 4, wherein the serial input data further comprises write data to be stored in the memory device (see paragraph 0041).
Regarding claim 6 and 10, Huang discloses the serial NOR memory device of claim 5, wherein the transceiver is configured to receive the command signal, the address signal and the write data using the single data rate mode and to transmit a read data onto the serial data output terminal using a double data rate mode (see Figure 9 and Figure 6).
Regarding claims 7 and 12-14, Huang discloses the serial NOR memory device of claim 1, wherein the transceiver is configured to receive serial input data using the single data rate mode where the serial input data is clocked at a rising or falling clock edge of the clock signal; and wherein the transceiver is configured to transmit serial output data using the double data rate mode where the serial output data is clocked at both the rising and the falling edges of the clock signal (see paragraph 0039 and Figures 5-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Oh (US 10,224,098).
Regarding 2, 3 and 11, Huang discloses the serial NOR memory device of claim 1, further comprising: a write buffer (350) coupled to receive and store write data from the input-output circuit, the input-output circuit receiving the write data as part of the serial input data; and a storage (380) the storage being configured to receive the write data from the write buffer and to store the write is data into the storage and being further being configured to provide read data to the input-output circuit as the serial output data (see paragraph 0023-0026).
Huang fails to teach that the storage is serial NOR memory array comprised of memory cells. However this is a known configuration in the art (see Oh, for example, Absract and column 1 lines 58+).  Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide a serial NOR memory cell array as the storage of Huang in order to realize the benefits taught by Huang in a NOR memory device with its well-known features (e.g. speed, addressability, etc.).
Regarding claim 8, Huang discloses the serial NOR memory device of claim 2, wherein in response to a given number of bytes of write data being stored in the write buffer, the serial NOR memory device stores the write data from the write buffer into the memory cell array (buffer 350 stores data to be written to ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses various embodiments of combined DDR/SDR memory operations.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824